             Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 1 of 68



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Spencer Wolgang (SW 2389)
swolgang@ipcounselors.com
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,
                                                     CIVIL ACTION No. ___
 Plaintiff

 v.

 1994_HONEYMOON,                ACTOR,
 ALAN_FLYTIMES,     ANGELO     BEAUTY
 COSMETICS COMPANY, ANIME BAG                             COMPLAINT
 WORLD,    ANIME     CLOCK     WORLD,
 ANIMETOPIA,                APOWU522,
 BABYSBREATHLIVE,      BAFFIN,   BAND                  Jury Trial Requested
 SUNGLASS,                BAOLILIBAO,
 BEARMAMA1314, BELONG 2 U, BIG                        FILED UNDER SEAL
 OUTLETS, C&R TECHNOLOGY CO.,
 LIMITED, CHANG YAO, CHEAPMALL,
 CHENGXINDIANPU, CHINA YANGZHANG
 TRADE MALL, COLORFUL CANDY, CRAZT
 FAST STOY, CULTURAL TRANSMISSION,
 CXY666, DONGXING CLOTHING STORE,
 DX.COM,    EMA      BEST,     ESCALA,
 EVERYTHING     I   DO,   EXCELWORD,
 FASHION        SUNSHINE        STORE,
 FASHION20156, FIRE SHIELD, FLAG FLAG
      Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 2 of 68



SHOP, FOCAL MEN FASHION, FOUR CATS,
FREAKY FITNESS TINTIN SHOP, FUJIAN
LANGSHEN,
FUTONGSHANGMAOYOUXIANGONGSI,
FUZHOUMUXIAOHUWAIYONGPINDIAN,
GEM WEN, GLAMOUR LIFE CO., LTD,
GOOG AGAIN FLAGSHIP STORE, GROOVE
COVERAGE, GUANGZHOU WHEELER CO.,
LTD,                        HANGWEI,
HANGZHOUJINGPINBAOBAO,
HEAD324BIRD,     HEFANGXIANGSTORE,
HEKOGUANGHUA4823, HELLO BEAUTY
GIRL, HEREIN, HUASHENG COMPANY
LTD, HUPING-WELL, IREVIN SHOP,
JACKLUO'S SHOP, JACKYANG8, JMZ, JUST
A START, KISMET INTERNATIONAL,
LABOUTIQUEDESTOONS, LANCE SHOP,
LHQ_SHOP,    LIFTCART,    LIIFASHION,
LIJUAN_SUM, LINLI SHOP, LINLINSHIPIN,
LINQUANSHOP,                LINSAISAI,
LIPENGJINGPINDIANPU,     LIVING    AT
HOME, LIYING FASHION, LJSTORE1, LU
LU MIN SHOP, MAOGEGE, MQSTYLE
INTERNATIONAL,      MULTI     LEGEND,
NANANA, NEVCO, NEW CL, NEW GOOD
GOODS, NEW WORLD NEW LIFE,
NONGNONG, PATRA, PENGMEI JINGPIN
DIANPU,     QIAO      FENG      CHOU,
RAOHUIYUAN,                RUNSHION,
SHANGHAIHUWAIYUNDONGSHANGMAO
YOUXIANGONGSI,
SHENZHENSHISHENGNUOSIKEJIYOUXIA
NGONGSI,
SHENZHENSHIYIYOUWENJULIPINYOUXI
ANGONGSI, SHIMAOYONGTONG, SHIRLY
STORE, SHURRIKTOYS, SIADE-EYS888,
SIX STAR TRADING CO., LTD., SO
FASHION      2015,     SOMETIMES321,
SPARTAN3411,       SPORT       SCOPE,
SPRINGBUY, SUN DIGIMON SPECIAL
COUNTER, SUPER STORE, SVEN STORES,
TEENAGE DREAM, THE COLOURFUL LIFE,
THE DEBUT, THE LIFE STORE, THINK1989,
THREE TREE, TIANTIANS, TIANTIANTOP,
TINGTINGGUAIGUAI, TOP1STORE_JIANG,
TRIUMPH     GENUINE      YONG      JU,



                                    2
          Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 3 of 68



 VAITEX4YOU,       VIVIAN      ZHAO
 INTERNATIONAL, VK BEAUTY CO.,LTD,
 WANGXIN8520, WASH, WGHZ TEAM,
 WGTD WHOLESALE CO.,LTD., WOMEN'S
 FASHION TOOLS, WUHAN SHANG QUAN
 TRADING CO., LTD., WUYOU, XIAMEN
 HONGXIN       ELECTRONIC,    XUKE
 INTERNATIONAL TRADE CORPORATION,
 XXNNCC, YIDEA, YINSHUNLONG, YIWU
 FASHIONSHOW ECOMMERCE CO.,LTD,
 YIWU PUER E-COMMERCE, YIWU PU'ER E-
 COMMERCE CO.,LTD, YONGMAOGIFTS,
 YOUNG    STYLE,     YOUNG-FOREVER,
 YUANZHENZHEN,      YUEBO88YUEBO01,
 ZALA         TRADE,        ZFQLP16,
 ZHANGHONGMEI830 and ZHANGYUEXIN,

 Defendants



       Plaintiff Mattel, Inc. (“Mattel” or “Plaintiff”), by and through its undersigned counsel,

alleges as follows:

                                 NATURE OF THE ACTION

       This action involves claims for trademark infringement of Plaintiff’s federally registered

trademarks in violation of § 32 of the Federal Trademark (Lanham) Act, 15 U.S.C. §§ 1051 et seq.;

counterfeiting of Plaintiff’s federally registered trademarks in violation of 15 U.S.C. §§

1114(1)(a)-(b), 1116(d) and 1117(b)-(c); false designation of origin, passing off and unfair

competition in violation of Section 43(a) of the Trademark Act of 1946, as amended (15 U.S.C.

§1125(a)); copyright infringement of Plaintiff’s federally registered copyrights in violation of the

Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. and related state and common law claims (the

“Action”), arising from Defendants 1994_honeymoon, Actor, alan_flytimes, angelo beauty

cosmetics company, Anime Bag World, Anime Clock World, Animetopia, apowu522,

Babysbreathlive, Baffin, band sunglass, baolilibao, bearmama1314, BELONG 2 U, Big Outlets,



                                                 3
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 4 of 68



C&R TECHNOLOGY CO., LIMITED, Chang Yao, cheapmall, chengxindianpu, China

YangZhang Trade Mall, Colorful candy, crazt fast stoy, Cultural Transmission, cxy666, Dongxing

clothing store, dx.com, EMA BEST, escala, Everything I do, excelword, fashion sunshine store,

Fashion20156, Fire Shield, Flag flag shop, focal men fashion, Four Cats, Freaky Fitness Tintin

shop, FuJian LangShen, futongshangmaoyouxiangongsi, fuzhoumuxiaohuwaiyongpindian, Gem

Wen, Glamour life co., LTD, Goog again flagship store, Groove Coverage, Guangzhou wheeler

co.,   LTD,      HangWei,       hangzhoujingpinbaobao,       Head324Bird,       hefangxiangstore,

hekoguanghua4823, hello beauty girl, Herein, huasheng company ltd, huping-well, irevin shop,

JACKLUO'S SHOP, jackyang8, JmZ, Just a start, Kismet International, laboutiquedestoons, Lance

shop, LHQ_shop, LIFTCART, Liifashion, LIJUAN_SUM, linli shop, linlinshipin, linquanshop,

linsaisai, lipengjingpindianpu, Living at home, liying fashion, ljstore1, lu lu min shop, maogege,

MQStyle International, Multi Legend, Nanana, Nevco, new cl, new good goods, New world new

life, Nongnong, patra, pengmei jingpin dianpu, Qiao Feng Chou, raohuiyuan, runshion,

shanghaihuwaiyundongshangmaoyouxiangongsi,             shenzhenshishengnuosikejiyouxiangongsi,

shenzhenshiyiyouwenjulipinyouxiangongsi, SHIMAOYONGTONG, shirly store, shurriktoys,

SIade-eys888, Six Star Trading Co., Ltd., So Fashion 2015, Sometimes321, spartan3411, Sport

Scope, springbuy, Sun Digimon Special Counter, Super Store, Sven Stores, Teenage Dream, The

Colourful life, The debut, The life store, Think1989, Three Tree, tiantians, TiantianTop,

tingtingguaiguai, top1store_Jiang, Triumph Genuine Yong Ju, vaitex4you, vivian zhao

international, VK Beauty Co.,Ltd, wangxin8520, wash, WGHZ Team, WGTD wholesale Co.,Ltd.,

Women's Fashion tools, Wuhan Shang Quan Trading Co., Ltd., wuyou, XIAMEN Hongxin

electronic, Xuke International Trade Corporation, xxnncc, YIDEA, yinshunlong, yiwu

fashionshow Ecommerce co.,ltd, yiwu puer E-commerce, YIWU PU'ER E-commerce Co.,Ltd,




                                                4
            Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 5 of 68



yongmaogifts, Young Style, Young-Forever, yuanzhenzhen, yuebo88yuebo01, ZALA Trade,

Zfqlp16, zhanghongmei830 and zhangyuexin (hereinafter collectively referred to as “Defendants”

or individually as “Defendant”) infringement of the Thomas & Friends Marks (as defined infra)

and Thomas & Friends Works (as defined infra), including, without limitation, by manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale

and/or selling unlicensed, counterfeit and infringing versions of Plaintiff’s Thomas & Friends

Products (as defined infra).

                                 JURISDICTION AND VENUE

       1.       This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121 as an

action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq.; pursuant to the

Copyright Act, 17 U.S.C. §§ 101 et seq.; pursuant to 28 U.S.C. §1338(b) as an action arising out

of claims for false designation of origin and unfair competition and pursuant to 28 U.S.C. § 1332,

as there is diversity between the parties and the matter in controversy exceeds, exclusive of

interests and costs, the sum of seventy-five thousand dollars. This Court has supplemental

jurisdiction pursuant to 28 U.S.C. §§1367(a), as the claims asserted thereunder are so closely

related to the federal claims brought in this Action as to form part of the same case or controversy.

       2.       Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of Civil

Procedure 4(k), because, upon information and belief, Defendants regularly conduct, transact

and/or solicit business in New York and in this judicial district, and/or derive substantial revenue

from their business transactions in New York and in this judicial district and/or otherwise avail

themselves of the privileges and protections of the laws of the State of New York such that this

Court's assertion of jurisdiction over Defendants does not offend traditional notions of fair play


                                                 5
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 6 of 68



and due process, and/or Defendants’ illegal counterfeiting and infringing actions caused injury to

Plaintiff in New York and in this judicial district such that Defendants should reasonably expect

such actions to have consequences in New York and in this judicial district, for example:

           a. Upon information and belief, Defendants were and/or are systematically directing

       and/or targeting their business activities at consumers in the U.S., including New York,

       through accounts with online marketplace platforms such as Wish (as defined infra) as well

       as any and all as yet undiscovered accounts with additional online marketplace platforms

       held by or associated with Defendants, their respective officers, employees, agents,

       servants and all persons in active concert or participation with any of them (“User

       Accounts”), through which consumers in the U.S., including New York, can view the one

       or more of Defendants’ Merchant Storefronts (as defined infra) that each Defendant

       operates, uses to communicate with Defendants regarding their listings for Counterfeit

       Products (as defined infra) and to place orders for, receive invoices for and purchase

       Counterfeit Products for delivery in the U.S., including New York, as a means for

       establishing regular business with the U.S., including New York.

           b. Upon information and belief, Defendants are sophisticated sellers, each operating

       one or more commercial businesses using their respective User Accounts through which

       Defendants, their respective officers, employees, agents, servants and all persons in active

       concert of participation with any of them, operate storefronts to manufacture, import,

       export, advertise, market, promote, distribute, offer for sale and/or otherwise deal in

       products, including the Counterfeit Products, which are held by or associated with

       Defendants, their respective officers, employees, agents, servants and all persons in active

       concert or participation with any of them (“Merchant Storefront(s)”) in wholesale




                                                6
            Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 7 of 68



       quantities at significantly below-market prices to consumers worldwide, including to those

       in the U.S., and specifically New York.

             c. Upon information and belief, a majority of Defendants’ Merchant Storefronts

       reflect multiple sales to consumers all over the world, including repeat sales to consumers

       in the U.S.

             d. Upon information and belief, all Defendants accept payment in U.S. Dollars and

       offer shipping to the U.S., including to New York and specifically to the New York Address

       (as defined infra).

             e. Upon information and belief, Defendants have transacted business with consumers

       located in the U.S., including New York, for the sale and shipment of Counterfeit Products.

             f. Upon information and belief, Defendants are aware of Plaintiff, its Thomas &

       Friends Products, Thomas & Friends Marks and Thomas & Friends Works, and are aware

       that their illegal counterfeiting and infringing actions alleged herein are likely to cause

       injury to Plaintiff in the U.S. and specifically, in New York and this judicial district, as

       Plaintiff conducts business in New York.

       3.       Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendants conduct, transact, and/or solicit business in this judicial district.

                                           THE PARTIES
       4.       Plaintiff Mattel, Inc. is a California corporation, having a principal place of business

 at 333 Continental Boulevard, TWR 15-1, El Segundo, CA 90245.

       5.       Upon information and belief, Defendants are merchants on the Wish.com online

 marketplace platform, which, upon information and belief, is owned by ContextLogic, Inc., a

 Delaware corporation with a principal place of business at One Sansome Street, 40th Floor, San

 Francisco, CA 94104, through which Defendants offer for sale and/or sell Counterfeit Products.


                                                   7
            Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 8 of 68



                                  GENERAL ALLEGATIONS
                  Plaintiff and Its Well-Known Thomas & Friends Products

       6.       Plaintiff, through its family of companies, is a leading designer, developer,

marketer, manufacturer and distributor of well-known children’s toys and games (“Mattel

Products”) under its iconic brands, including, but not limited to: Barbie, Thomas & Friends, Hot

Wheels, American Girl and Fisher-Price (“Mattel Brands”).

       7.       Plaintiff sells its Mattel Products worldwide through major retailers, quality toy

stores and online marketplaces.

       8.       One of Mattel’s most popular and successful brands is Thomas and Friends, which

features the main character Thomas the Tank Engine as a blue, cheery, anthropomorphic steam

engine (“Thomas the Tank Engine”).

       9.       Thomas the Tank Engine was originally part of a children’s book series and lives

on the fictional island of Sodor and aspires to be a “Really Useful Engine,” which is the highest

praise possible for trains that are part of the Sodor Railway. Thomas the Tank Engine encourages

his fellow trains to be the best they can be, and imparts lessons about friendship, altruism and

perseverance.

       10.      Thomas the Tank Engine and the other train characters soon became an award-

winning hit around the world, launching a television spin-off series, Thomas & Friends, and a vast

range of commercial products, including trains and tracks, games, puzzles and books (“Thomas &

Friends Products”).




                                                8
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 9 of 68



        11.      Thomas the Tank Engine has become so popular that, in 2009, the Independent

listed Thomas the Tank Engine as one of the 100 people that make Britain a happier place – one

of only two entries that were not actual human beings. 1

        12.      Thomas the Tank Engine’s global popularity and reach to children, and his unique

focus on empathy, collaboration and friendship, beginning in September 2018, the United Nations

and Mattel launched a two-year collaboration to introduce six (6) of the United Nations’ seventeen

(17) Sustainable Development Goals to preschool audiences through Mattel’s Thomas & Friends

Brand. 2

        13.      The Thomas & Friends Products global retail sales have totaled approximately $1

billion,3 and as of December 2017, more than 37 million Thomas & Friends Product engines have

been sold (more than one for every second of the year).

        14.      While Mattel has gained significant common law trademark and other rights in its

Thomas & Friends Products, through use, advertising, and promotion, Mattel and its predecessors

in interest have also protected these valuable rights by obtaining federal trademark registrations.

        15.      For example, Mattel, through its wholly-owned subsidiary Gullane (Thomas)

Limited, is the owner and/or licensee of U.S. Trademark Reg. No. 3,799,968 for




                         for a variety of goods in Classes 9, 16, 24, 25 and 28, U.S. Reg. No.



1
  Sudarshan Abrol, The Happy List 2009 – the 100, THE INDEPENDENT (April 19, 2009),
https://www.independent.co.uk/news/uk/this-britain/the-ios-happy-list-2009-the-100-1671055.html.
2
  UNITED NATIONS, THOMAS & FRIENDS LAUNCH SDG COLLABORATION, Sept. 7, 2018, available at
https://www.un.org/sustainabledevelopment/blog/2018/09/united-nations-thomas-friends-launch-sdg-collaboration/.
3
  See Brookes Barnes, Thomas the Tank Engine to Receive a Multimillion-Dollar Sheen, THE NEW YORK TIMES
(Dec. 30, 2012), available at https://www.nytimes.com/2012/12/31/business/media/mattel-to-give-thomas-the-tank-
engine-a-multimillion-dollar-sheen.html?_r=0.



                                                       9
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 10 of 68



3,085,762 for “THOMAS & FRIENDS” for a variety of goods in Classes 9, 16, 25, 28 and 41,

U.S. Trademark Reg. No. 3,500,987 for “THOMAS & FRIENDS” for a variety of goods in Classes

3, 11, 14 and 24 and U.S. Trademark Reg. No. 3,531,151 for “THOMAS & FRIENDS” for a

variety of goods in Classes 18, 20, 21 and 29 (collectively, the “Thomas & Friends Marks”). True

and correct copies of the registration certificates for the Thomas & Friends Marks are attached

hereto as Exhibit A and incorporated herein by reference.

        16.     The Thomas & Friends Marks are currently in use in commerce in connection with

the Thomas & Friends Products. The Thomas & Friends Marks were first used in commerce on

or before the dates of first use as reflected in the registration certificates attached hereto as Exhibit

A.

        17.     U.S. Trademark Reg. Nos. 3,799,968, 3,085,762, 3,500,987 and 3,531,151 are

valid, subsisting and incontestable.

        18.     In addition, Mattel is also the owner and/or licensee of both registered and

unregistered copyrights in and related to the Thomas & Friends Products.

        19.     For example, Mattel, through its wholly-owned subsidiary Gullane (Thomas)

Limited, is the owner and/or licensee of U.S. Copyright Reg. PA 1-930-773, covering Thomas &

Friends: The Thomas Way, U.S. Copyright Reg. TX 7-953-676, covering Thomas & Friends:

Story Time Collection, U.S. Copyright Reg. TX 7-973-191, covering Thomas & Friends: Special

Delivery (Lift-a-Flap Sound Book), U.S. Copyright Reg. TX 7-973-196, covering Thomas &

Friends: Railway Race Day (Lift-a-Flap Sound Book), U.S. Copyright Reg. TX 7-973-208,

covering Thomas & Friends: I’m Ready to Read with Thomas (Play-a-Sound book), U.S.

Copyright Reg. TX 7-985-398, covering Thomas & Friends: I Can Help Thomas (Play-a-Sound

book), U.S. Copyright Reg. TX 7-992-119, covering Thomas & Friends: Nine Favorite Tales




                                                   10
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 11 of 68



(Little Golden Book Collection), U.S. Copyright Reg. TX 8-149-304, covering Thomas & Friends:

Books & Blocks and U.S. Copyright Reg. TX 4-442-061, covering Thomas the tank engine / by

W. Awdry (collectively, the “Thomas & Friends Works”). True and correct copies of the U.S.

Copyright registration certificates for the Thomas & Friends Works are attached hereto as Exhibit

B and incorporated herein by reference.

       20.     Plaintiff has spent substantial time, money and effort in building up and developing

consumer recognition, awareness and goodwill in its Thomas & Friends Products, Thomas &

Friends Marks and Thomas & Friends Works.

       21.     The success of the Thomas & Friends Products is due in part to Plaintiff’s

marketing and promotional efforts. These efforts include advertising and promotion through

television, Mattel’s website, retailer websites, print and internet-based advertising and placement

of the Thomas & Friends Products at dozens of authorized major retail outlets, both domestically

and abroad, including New York.

       22.     Plaintiff’s success is also due to its use of high quality materials and processes in

making the Thomas & Friends Products.

       23.     Additionally, Mattel owes a substantial amount of the success of the Thomas &

Friends Products to its consumers and word-of-mouth buzz that its consumers have generated,

including events featuring Thomas & Friends Products and meetups for fans. These events draw

more than 8 million visitors each year, worldwide.

       24.     The Thomas & Friends brand is also very successful in connection with mobile

phone apps for children. For example, according to AppAnnie, a third-party integrating app data

with market trends and data, in 2017 the Thomas & Friends Minis app on iOS (the Apple App




                                                11
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 12 of 68



store) was the number one (1) most downloaded kids app in over 65 countries, and the number two

(2) most downloaded kids app in the United States.

       25.     Collectively, there are over 1.8 million fans on Facebook, Twitter and Instagram of

Thomas & Friends and Thomas & Friends content has more than 9 billion views on YouTube.

       26.     Plaintiff’s efforts, the quality of Plaintiff’s products, and the word-of-mouth buzz

generated by its consumers have made the Thomas & Friends Marks, Thomas & Friends Works

and Thomas & Friends Products prominently placed in the minds of the public. Members of the

public and retailers have become familiar with Plaintiff’s Thomas & Friends Marks, Thomas &

Friends Works and Thomas & Friends Products, and have come to associate them exclusively with

Mattel. Mattel has acquired a valuable reputation and goodwill among the public as a result of

such association.

       27.     Mattel has gone to great lengths to protect its interests to the Thomas & Friends

Products, Thomas & Friends Marks and Thomas & Friends Works. No one other than Mattel and

its authorized licensees and distributors is authorized to manufacture, import, export, advertise,

offer for sale, or sell any goods utilizing the Thomas & Friends Marks or Thomas & Friends Works

without the express permission of Mattel.

                              Wish and Defendants’ User Accounts

       28.     Wish.com is an online marketplace and e-commerce platform that allows

manufacturers and other third-party merchants, like Defendants, to advertise, distribute, offer for

sale, sell and ship their retail products originating primarily from China, 4 among other locations,

directly to consumers worldwide and specifically to consumers residing in the U.S., including New

York (hereinafter, “Wish”).


4
 See Armando Roggio, Ecommerce Lessons from the Wish Shopping App, PRACTICALECOMMERCE (Jan. 7, 2015),
https://www.practicalecommerce.com/Ecommerce-Lessons-from-the-Wish-Shopping-App.


                                                  12
          Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 13 of 68



        29.      A majority of the third-party merchants that have User Accounts with and operate

Merchant Storefronts on Wish, like Defendants, are located in China. 5 As of May 2015, over 40

million items from 100,000 User Accounts were available on Wish. 6 Between June 2014 and May

2015, nearly 100 million distinct User Accounts became registered on Wish. 7 Currently, Wish

claims a base of over 300 million users. 8 As one of the leaders of the worldwide e-commerce and

digital retail market, Wish has generated billions in sales worldwide. 9 Sales to the U.S. make up

a significant percentage of the business done on Wish. For example, online sales account for 8.6%

of all retail transactions in the U.S., and nearly 8% of online shopping done by teenagers was

performed using Wish, which is second only to Amazon.com. 10 On Cyber Monday of 2017, Wish

accounted for 6.2% of teenager spending. 11 Currently, Wish is valued at over $8 billion, which is

more than the market value of three of the largest traditional retailers in the U.S. 12

        30.      Wish aggressively uses the internet, including Facebook, Google and Pinterest, to

market itself and the products offered for sale and/or sold by its third-party merchant users to

potential consumers, particularly in the U.S.            For example, Wish is in the top-five largest




5
   See Greg Bensinger, Wish, a Direct-From-China Shopping App, Lures Bargain Hunters, WALL STREET JOURNAL
(May 19, 2015), https://www.wsj.com/articles/wish-a-direct-from-china-shopping-app-lures-bargain-hunters-
1431909072.
6
   See id.
7
   See id.
8
   See WISH.COM, https://www.wish.com/careers.
9
  See Connie Loizos, Wish is Raising Again, and Giving Late-Stage Investors Protection, TECHCRUNCH.COM (Oct. 28,
2016), https://techcrunch.com/2016/10/28/wish-is-raising-again-and-giving-late-stage-investors-protection/.
10
    See Deena M. Amato-McCoy, Study: Teens Twice as Likely to Shop Online Than Adults, CHAINSTOREAGE.COM
(Oct. 16, 2017), https://www.chainstoreage.com/technology/study-teens-twice-likely-shop-online-adults/.
11
    See Marianne Wilson, Teens hot on Black Friday, but cool on Cyber Monday, CHAINSTORAGE.COM (Nov. 29,
2017), https://www.chainstoreage.com/real-estate/teens-hot-black-friday-cool-cyber-monday/.
12
    See Parmy Olson, At $8.5 Billion, Shopping App ‘Wish’ Is Now Worth More Than Sears, Macy’s and JC Penney
Combined, FORBES, https://www.forbes.com/sites/parmyolson/2017/09/20/wish-8-billion-funding-
amazon/#c360ab961e1d.


                                                      13
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 14 of 68



advertisers on the aforementioned popular search engines and social media websites. 13 In 2015,

Wish spent approximately $100 million on advertisements on Facebook alone. 14

         31.      As recently addressed in news reports, 15 and as reflected in the federal lawsuits

filed against third-party merchants offering for sale and selling infringing and/or counterfeit

products on Wish, 16 an astronomical number of counterfeit and infringing products are offered for

sale and sold on Wish at a rampant rate. 17

         32.      Defendants are individuals and/or businesses, who, upon information and belief,

are located in China but conduct business in the U.S. and other countries by means of their User

Accounts and on their Merchant Storefronts on Wish as well as potentially yet undiscovered

additional online marketplace platforms.

         33.      Through their Merchant Storefronts, Defendants offer for sale and/or sell consumer

products, including Counterfeit Products, and target and ship such products to customers located

in the U.S., including New York, and throughout the world.

         34.      Defendants’ Merchant Storefronts share unique identifiers, such as design elements

along with similarities in price, description of the goods offered and of the Counterfeit Products

themselves offered for sale.




13
   See SENSORTOWER, MOBILE ADVERTISING ATLAS, Q2 2017 REPORT, available at
https://s3.amazonaws.com/sensortower-itunes/Quarterly+Reports/Sensor-Tower-Q2-2017-Ad-Intel-Data-
Digest.pdf?=landing.
14
   See Jason Del Rey, Meet Wish, the $3 Billion App That Could Be The Next Walmart, RECODE (Dec. 28, 2015),
https://www.recode.net/2015/12/28/11621724/meet-wish-the-3-billion-app-that-could-be-the-next-walmart.
15
   See Andi Sykes, Specialized Wages Ware on Counterfeiters (Dec. 9, 2016),
http://singletrackworld.com/2016/12/specialized-wages-war-on-counterfeiters/
16
   See, e.g., Specialized Bicycle Components, Inc. v. in-style1820, et al., Civil Case No. 16-cv-62711 (S.D. Fl. Nov.
17, 2016) and David Gilmour Music Ltd. v. The Partnerships and Unincorporated Associations Identified on
Schedule “A”, Civil Case No. 17-cv-7763 (N.D. Ill., Nov.1, 2017).
17
   See Tom Hoffarth, Lakers’ Wish List Cheapened by the Dozen, DAILY NEWS (Sept. 22, 2017),
http://www.dailynews.com/2017/09/22/hoffarth-lakers-wish-list-cheapened-by-the-dozen/.


                                                         14
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 15 of 68



       35.     Defendants are in constant communication with each other and regularly participate

in online chatroom discussions involving illegal counterfeiting activities, pending litigation and

potential new lawsuits.

                            Defendants’ Wrongful and Infringing Conduct

       36.     Particularly in light of Plaintiff’s success with its Thomas & Friends Products, as

well as the reputation they have gained, Plaintiff and its Thomas & Friends Products have become

targets for unscrupulous individuals and entities who wish to capitalize on the goodwill, reputation

and fame that Plaintiff has amassed in its Thomas & Friends Products, Thomas & Friends Marks

and the works embodied in the Thomas & Friends Works and Plaintiff investigates and enforces

against such activities.

       37.     As part of these efforts, Plaintiff retained New Alchemy Limited (“NAL”), a

company that provides intellectual property infringement research services, to investigate and

research manufacturers, wholesalers, retailers and/or other merchants offering for sale and/or

selling Counterfeit Products on online marketplace platforms such as Wish.

       38.     Through NAL’s investigative and enforcement efforts, Plaintiff learned of

Defendants’ actions which vary and include, but are not limited to: manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying, offering for sale and/or

selling products bearing or used in connection with the Thomas & Friends Marks and/or Thomas

& Friends Works, and/or products in packaging and/or containing labels bearing the Thomas &

Friends Marks and/or Thomas & Friends Works, and/or bearing or used in connection with marks

and/or artwork that are confusingly or substantially similar to the Thomas & Friends Marks and/or

Thomas & Friends Works and/or products that are identical or confusingly or substantially similar

to the Thomas & Friends Products (collectively referred to as, “Infringing Product(s)” or

“Counterfeit Product(s)”) to U.S. consumers, including those located in the state of New York,


                                                15
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 16 of 68



through Defendants’ User Accounts and Merchant Storefronts on Wish. Printouts of listings for

Counterfeit Products from Defendants’ User Accounts and Merchant Storefronts are included in

Exhibit C attached hereto and incorporated herein by reference.

       39.     Defendants are not, and have never been, authorized by Plaintiff or any of its

authorized agents, authorized licensees or authorized distributors to copy, manufacture, import,

export, advertise, distribute, offer for sale or sell the Thomas & Friends Products or to use the

Thomas & Friends Marks and Thomas & Friends Works, or any marks or artwork that are

confusingly or substantially similar to the Thomas & Friends Marks or Thomas & Friends Works.

       40.     Defendants’ Counterfeit Products are nearly indistinguishable from Plaintiff’s

Thomas & Friends Products, only with minor variations that no ordinary consumer would

recognize.

       41.     During its investigation, NAL identified Defendants as offering for sale and/or

selling Counterfeit Products and specified a shipping address located in in New York (the “New

York Address”) and verified that each Defendant provides shipping to the New York Address.

Printouts of the checkout pages for the Counterfeit Products reflecting that the Defendants ship the

Counterfeit Products to the New York Address are included in Exhibit C attached hereto and

incorporated herein by reference.

       42.     NAL confirmed that each Defendant was and/or is still currently offering for sale

and/or selling Counterfeit Products through their respective Merchant Storefronts, accepting

payment for such Counterfeit Products in U.S. Dollars through Wish’s own payment processing

system (“Wish Payment System”), or through accounts with the payment processing agency

PayPal, Inc. (“PayPal”), and that each Defendant provides shipping and/or has actually shipped

Counterfeit Products to the U.S., including to customers located in New York. NAL’s findings




                                                16
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 17 of 68



are supported by Defendants’ listings for Counterfeit Products and/or the checkout pages for the

Counterfeit Products, which are included in Exhibit C attached hereto and incorporated herein by

reference.

       43.     For example, below on the left is an image of one of Plaintiff’s Thomas & Friends

Products, which typically retails for $10.99. Depicted below on the right is a listing for Defendant

baffin’s Counterfeit Product (“baffin Infringing Listing” and “baffin Counterfeit Product,”

respectively). The baffin Infringing Listing appears on Defendant baffin’s Merchant Storefront,

https://www.wish.com/product/57fd06386d7b73060ac8f2b0 and offers the baffin Counterfeit

Product for $2.00 per item, using, featuring and/or incorporating one or more of the Thomas &

Friends Marks, the Thomas & Friends Works, and/or confusingly or substantially similar marks

or artwork in the listing title “BABY TRAIN ENGINE WOODEN THOMAS FRIENDS TOY”

(emphasis added) and in the descriptions and/or product images in the body of the listing. Further,

the baffin Counterfeit Product is virtually identical to one of Plaintiff’s Thomas & Friends Products

and features and/or incorporates one or more of the Thomas & Friends Works and Thomas &

Friends Marks. There is no question that the baffin Counterfeit Product is designed to confuse and

mislead consumers into believing that they are purchasing one of Plaintiff’s Thomas & Friends

Products or that the baffin Counterfeit Product is otherwise approved by or sourced from Plaintiff,

thereby trading off of the goodwill and reputation of Plaintiff by engaging in the unauthorized use

of the Thomas & Friends Works and Thomas & Friends Marks:




                                                 17
          Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 18 of 68



       Thomas & Friends Product                          baffin Counterfeit Product




       44.     By way of another example, immediately below is an image of one of Plaintiff’s

Thomas & Friends Products, which typically retails for $39.99. Depicted further below is a listing

for   Defendant       shanghaihuwaiyundongshangmaoyouxiangongsi’s          Counterfeit      Product

(“shanghaihuwaiyundongshangmaoyouxiangongsi                Infringing        Listing”          and

“shanghaihuwaiyundongshangmaoyouxiangongsi Counterfeit Product,” respectively).                The

shanghaihuwaiyundongshangmaoyouxiangongsi Infringing Listing appears on Defendant

shanghaihuwaiyundongshangmaoyouxiangongsi’s Merchant Storefront, https://www.wish.com/c/

58beaef2a3f95946f439ca77, and offers the shanghaihuwaiyundongshangmaoyouxiangongsi

Counterfeit Product for $19.00 per item, using, featuring and/or incorporating one or more of the

Thomas & Friends Marks, the Thomas & Friends Works, and/or confusingly or substantially

similar marks or artwork in the listing title “Thomas and Friends Locomotive Children Backpack

Kindergarten Backpack Bags Canvas Blue” (emphasis added) and in the descriptions and/or

product      images      in    the     body      of     the     listing.         Further,       the

shanghaihuwaiyundongshangmaoyouxiangongsi Counterfeit Product is virtually identical to one

of Plaintiff’s Thomas & Friends Products and features and/or incorporates one or more of the



                                               18
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 19 of 68



Thomas & Friends Works and Thomas & Friends Marks.                There is no question that the

shanghaihuwaiyundongshangmaoyouxiangongsi Counterfeit Product is designed to confuse and

mislead consumers into believing that they are purchasing one of Plaintiff’s Thomas & Friends

Products or that the shanghaihuwaiyundongshangmaoyouxiangongsi Counterfeit Product is

otherwise approved by or sourced from Plaintiff, thereby trading off of the goodwill and reputation

of Plaintiff by engaging in the unauthorized use of the Thomas & Friends Works and Thomas &

Friends Marks:

                                  Thomas & Friends Product




            shanghaihuwaiyundongshangmaoyouxiangongsi Counterfeit Product




                                                19
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 20 of 68



       45.     As another example, below on the left is an image of one of Plaintiff’s Thomas &

Friends Products, which typically retails for $10.99. Depicted below on the right is a listing for

Defendant dx.com’s Counterfeit Product (“dx.com Infringing Listing” and “dx.com Counterfeit

Product,” respectively). The dx.com Infringing Listing appears on Defendant dx.com’s Merchant

Storefront,   https://www.wish.com/c/571df8916c085a5d1f7aec74,        and   offers   the   dx.com

Counterfeit Product for $9.00 per item, using, featuring and/or incorporating one or more of the

Thomas & Friends Marks, the Thomas & Friends Works, and/or confusingly or substantially

similar marks or artwork in the listing title “DIECAST METAL MAGNETIC TOY THOMAS

AND FRIENDS TANK ENGINE TRAIN LADY MODEL TOY” (emphasis added) and in the

descriptions and/or product images in the body of the listing. Further, the dx.com Counterfeit

Product is virtually identical to one of Plaintiff’s Thomas & Friends Products and features and/or

incorporates one or more of the Thomas & Friends Works and Thomas & Friends Marks. There

is no question that the dx.com Counterfeit Product is designed to confuse and mislead consumers

into believing that they are purchasing one of Plaintiff’s Thomas & Friends Products or that the

dx.com Counterfeit Product is otherwise approved by or sourced from Plaintiff, thereby trading

off of the goodwill and reputation of Plaintiff by engaging in the unauthorized use of the Thomas

& Friends Works and Thomas & Friends Marks:

       Thomas & Friends Product                             dx.com Counterfeit Product




                                               20
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 21 of 68




     46.       By these dealings in Counterfeit Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling Counterfeit Products), Defendants violated Plaintiff’s exclusive

rights in the Thomas & Friends Marks and Thomas & Friends Works, and have used marks, images

and artwork that are confusingly and/or substantially similar to, identical to and/or constitute

counterfeiting and/or infringement of the Thomas & Friends Marks and Thomas & Friends Works

in order to confuse consumers into believing that such Counterfeit Products are Thomas & Friends

Products and aid in the promotion and sales of their Counterfeit Products. Defendants’ conduct

began long after Plaintiff’s adoption and use of the Thomas & Friends Marks and Thomas &

Friends Works, after Plaintiff obtained the federal registrations in the Thomas & Friends Marks

and Thomas & Friends Works, as alleged above, and after Plaintiff’s Thomas & Friends Products,

Thomas & Friends Marks and Thomas & Friends Works became well-known to the purchasing

public.

     47.       Prior to and contemporaneous with their counterfeiting and infringing actions

alleged herein, Defendants had knowledge of Plaintiff’s ownership of the Thomas & Friends

Marks and Thomas & Friends Works, of the fame and incalculable goodwill associated therewith

and of the popularity and success of the Thomas & Friends Products, and in bad faith adopted the

Thomas & Friends Marks and Thomas & Friends Works.

     48.       Defendants have been engaging in the illegal counterfeiting and infringing actions,

as alleged herein, knowingly and intentionally, or with reckless disregard or willful blindness to

Plaintiff’s rights, or in bad faith, for the purpose of trading on the goodwill and reputation of




                                               21
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 22 of 68



Plaintiff, the Thomas & Friends Marks, Thomas & Friends Works and Thomas & Friends

Products.

     49.        Defendants’ dealings in Counterfeit Products, as alleged herein, has caused, and

will continue to cause confusion, mistake, economic loss, and have deceived and will continue to

deceive consumers, the public and the trade with respect to the source or origin of Defendants’

Counterfeit Products, thereby causing consumers to erroneously believe that such Counterfeit

Products are licensed by or otherwise associated with Plaintiff, thereby damaging Plaintiff.

     50.        In engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue to

cause irreparable harm to Plaintiff: infringed and counterfeited the Thomas & Friends Marks,

infringed the Thomas & Friends Works, committed unfair competition and unfairly and unjustly

profited from such activities at Plaintiff’s expense.

     51.        Unless enjoined, Defendants will continue to cause irreparable harm to Plaintiff.

                                      CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
       (Trademark Counterfeiting Under Sections 32, 34 and 35 of the Lanham Act,
                   15 U.S.C. §§ 1114(1)(b), 1116(d) and 1117(b)-(c)))

     52.        Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

     53.        Plaintiff is the exclusive owner of all right and title to the Thomas & Friends Marks.

     54.        Plaintiff has continuously used the Thomas & Friends Marks in interstate

commerce since on or before the dates of first use as reflected in the registrations attached hereto

as Exhibit A.




                                                 22
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 23 of 68



     55.       Without Plaintiff’s authorization or consent, with knowledge of Plaintiff’s well-

known and prior rights in its Thomas & Friends Marks and with knowledge that Defendants’

Counterfeit Products bear counterfeit marks, Defendants intentionally reproduced, copied and/or

colorably imitated the Thomas & Friends Marks and/or used spurious designations that are

identical with, or substantially indistinguishable from, the Thomas & Friends Marks on or in

connection with the manufacturing, import, export, advertising, marketing, promotion,

distribution, display, offering for sale and/or sale of Counterfeit Products.

     56.       Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, offered for sale and/or sold their Counterfeit Products to the

purchasing public in direct competition with Plaintiff, in or affecting interstate commerce, and/or

have acted with reckless disregard of Plaintiff’s rights in and to the Thomas & Friends Marks

through their participation in such activities.

     57.       Defendants have applied their reproductions, counterfeits, copies and colorable

imitations of the Thomas & Friends Marks to packaging, point-of-purchase materials, promotions

and/or advertisements intended to be used in commerce upon, or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or selling of Defendants’ Counterfeit Products, which is likely to cause

confusion, mistake, and deception among the general purchasing public as to the origin of the

Counterfeit Products, and is likely to deceive consumers, the public and the trade into believing

that the Counterfeit Products sold by Defendants originate from, are associated with or are

otherwise authorized by Plaintiff, thereby making substantial profits and gains to which they are

not entitled in law or equity.




                                                  23
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 24 of 68



     58.       Defendants’ unauthorized use of the Thomas & Friends Marks on or in connection

with the Counterfeit Products was done with notice and full knowledge that such use was not

authorized or licensed by Plaintiff or its authorized agents and with deliberate intent to unfairly

benefit from the incalculable goodwill inherent in the Thomas & Friends Marks.

     59.       Defendants’ actions constitute willful counterfeiting of the Thomas & Friends

Marks in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

     60.       As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Plaintiff,

its business, its reputation and its valuable rights in and to the Thomas & Friends Marks and the

goodwill associated therewith, in an amount as yet unknown, but to be determined at trial, for

which Plaintiff has no adequate remedy at law, and unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to Plaintiff and its

valuable Thomas & Friends Marks.

     61.       Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions, as alleged herein, and all gains, profits and

advantages obtained by Defendants as a result thereof, enhanced discretionary damages, treble

damages and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold,

offered for sale or distributed and reasonable attorneys’ fees and costs.

                                      SECOND CAUSE OF ACTION
                                 (Infringement of Registered Trademarks)
                                  [115 U.S.C. § 1114/Lanham Act § 32(a)]

     62.       Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.




                                                  24
            Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 25 of 68



      63.       Plaintiff has continuously used the Thomas & Friends Marks in interstate

commerce since on or before the dates of first use as reflected in the registration certificate attached

hereto as Exhibit A.

      64.       Plaintiff, as owner of all right, title and interest in and to the Thomas & Friends

Marks, has standing to maintain an action for trademark infringement under 15 U.S.C. § 1114.

      65.       Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Plaintiff is the owner of the federal trademark registrations for the Thomas &

Friends Marks.

      66.       Defendants did not seek and thus inherently failed to obtain consent or

authorization from Plaintiff, as the registered trademark owner of the Thomas & Friends Marks,

to deal in and commercially manufacture, import, export, advertise, market, promote, distribute,

display, retail, offer for sale and/or sell Thomas & Friends Products and/or related products bearing

the Thomas & Friends Marks into the stream of commerce.

      67.       Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the Thomas & Friends Marks and/or which are identical or confusingly

similar to the Thomas & Friends Marks.

      68.       Defendants knowingly and intentionally reproduced, copied and colorably imitated

the Thomas & Friends Marks and applied such reproductions, copies or colorable imitations to

packaging, wrappers, receptacles, online listings and/or advertisements used in commerce upon,

or in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit Products.




                                                  25
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 26 of 68



     69.       Defendants were, at the time they engaged in their illegal and infringing actions as

alleged herein, actually aware that Plaintiff is the owner of all rights in and to the Thomas &

Friends Marks.

     70.       Defendants’ egregious and intentional use of the Thomas & Friends Marks in

commerce on or in connection with Defendants’ Counterfeit Products has caused, and is likely to

continue to cause, actual confusion and mistake, and has deceived, and is likely to continue to

deceive, the general purchasing public as to the source or origin of the Counterfeit Products, and

is likely to deceive the public into believing that Defendants’ Counterfeit Products are Plaintiff’s

Thomas & Friends Products or are otherwise associated with, or authorized by, Plaintiff.

     71.       Defendants’ actions have been deliberate and committed with knowledge of

Plaintiff’s rights and goodwill in the Thomas & Friends Marks, as well as with bad faith and the

intent to cause confusion, mistake and deception.

     72.       Defendants’ continued, knowing, and intentional use of the Thomas & Friends

Marks without Plaintiff’s consent or authorization constitutes intentional infringement of

Plaintiff’s federally registered Thomas & Friends Marks in violation of §32 of the Lanham Act,

15 U.S.C. § 1114.

     73.       As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Plaintiff has suffered substantial monetary loss and irreparable injury, loss and

damage to its business and its valuable rights in and to the Thomas & Friends Marks and the

goodwill associated therewith in an amount as yet unknown, but to be determined at trial, for which

Plaintiff has no adequate remedy at law, and unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to Plaintiff and the

valuable Thomas & Friends Marks.




                                                26
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 27 of 68



     74.       Based on Defendants’ actions as alleged herein, Plaintiff is entitled to injunctive

relief, damages for the irreparable harm that Plaintiff has sustained, and will sustain, as a result of

Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits and advantages

obtained by Defendants as a result thereof, enhanced discretionary damages, as well as other

remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’ fees and costs.

                                     THIRD CAUSE OF ACTION
                    (False Designation of Origin, Passing Off & Unfair Competition)
                                [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

     75.       Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

     76.       Plaintiff, as the owner of all right, title and interest in and to the Thomas & Friends

Marks, has standing to maintain an action for false designation of origin and unfair competition

under the Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

     77.       The Thomas & Friends Marks are inherently distinctive and/or have acquired

distinctiveness.

     78.       Defendants knowingly and willfully used in commerce products and/or packaging

designs that are identical or confusingly or substantially similar to, and constitute reproductions of

the Thomas & Friends Marks and Thomas & Friends Works and affixed, applied and used false

designations of origin and false and misleading descriptions and representations on or in

connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products with the intent to

cause confusion, to cause mistake and to deceive the purchasing public into believing, in error,

that Defendants’ substandard Counterfeit Products are Thomas & Friends Products or related

products, and/or that Defendants’ Counterfeit Products are authorized, sponsored, approved,




                                                  27
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 28 of 68



endorsed or licensed by Plaintiff and/or that Defendants are affiliated, connected or associated with

Plaintiff, thereby creating a likelihood of confusion by consumers as to the source of such

Counterfeit Products, and allowing Defendants to capitalize on the goodwill associated with, and

the consumer recognition of, the Thomas & Friends Marks and Thomas & Friends Works, to

Defendants’ substantial profit in blatant disregard of Plaintiff’s rights.

     79.       By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products that are identical to, confusingly similar to or which constitute colorable imitations of

Plaintiff’s Thomas & Friends Products using marks and/or artwork that is identical and/or

confusingly or substantially similar to, or which constitute colorable imitations of the Thomas &

Friends Marks and Thomas & Friends Works, Defendants have traded off the extensive goodwill

of Plaintiff and its Thomas & Friends Products and did in fact induce, and intend to, and will

continue to induce customers to purchase Defendants’ Counterfeit Products, thereby directly and

unfairly competing with Plaintiff. Such conduct has permitted and will continue to permit

Defendants to make substantial sales and profits based on the goodwill and reputation of Plaintiff

and its Thomas & Friends Marks, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

     80.       Defendants knew, or by the exercise of reasonable care should have known, that

their adoption and commencement of and continuing use in commerce of marks and artwork that

are identical or confusingly or substantially similar to and constitute reproductions of the Thomas

& Friends Marks and Thomas & Friends Works would cause confusion, mistake or deception

among purchasers, users and the public.

     81.       Upon information and belief, Defendants’ aforementioned wrongful actions have




                                                  28
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 29 of 68



been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive the

purchasing public and with the intent to trade on the goodwill and reputation Plaintiff, its Thomas

& Friends Products, Thomas & Friends Marks and Thomas & Friends Works.

     82.       As a direct and proximate result of Defendants’ aforementioned actions,

Defendants have caused irreparable injury to Plaintiff by depriving Plaintiff of sales of its Thomas

& Friends Products and by depriving Plaintiff of the value of its Thomas & Friends Marks and

Thomas & Friends Works as commercial assets in an amount as yet unknown, but to be determined

at trial, for which it has no adequate remedy at law, and unless immediately restrained, Defendants

will continue to cause substantial and irreparable injury to Plaintiff and the goodwill and reputation

associated with the value of Thomas & Friends Marks and Thomas & Friends Works.

     83.       Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief as

well as monetary damages and other remedies as provided by the Lanham Act, including damages

that Plaintiff has sustained and will sustain as a result of Defendants’ illegal and infringing actions

as alleged herein, and all gains, profits and advantages obtained by Defendants as a result thereof,

enhanced discretionary damages and reasonable attorneys' fees and costs.

                                     FOURTH CAUSE OF ACTION
                                    (Federal Copyright Infringement)
                                           [17 U.S.C. § 501(a)]

     84.       Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

     85.       Plaintiff is the exclusive owner of the Thomas & Friends Works.

     86.       Defendants had actual notice of Plaintiff’s exclusive rights in and to the Thomas &

Friends Works.

     87.       Defendants did not attempt and therefore inherently failed to obtain Plaintiff’s




                                                  29
           Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 30 of 68



consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform and/or market Plaintiff’s Thomas & Friends Products

and/or Thomas & Friends Works.

     88.       Without permission, Defendants knowingly and intentionally reproduced, copied,

and displayed the Thomas & Friends Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling Infringing Products

which bear such Thomas & Friends Works, or artwork that is, at a minimum, substantially similar

to the Thomas & Friends Works.

     89.       Defendants’ unlawful and willful actions as alleged herein constitute infringement

of the Thomas & Friends Works, including Plaintiff’s exclusive rights to reproduce, distribute

and/or sell such Thomas & Friends Works in violation of 17 U.S.C. § 501(a).

     90.       Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiff in an amount as yet unknown but to be proven

at trial, for which Plaintiff has no adequate remedy at law, and unless enjoined, Defendants will

continue to cause, substantial and irreparable harm to Plaintiff.

     91.        Based on Defendants’ wrongful conduct, Plaintiff is entitled to injunctive relief,

Plaintiff’s actual damages and Defendants’ profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and costs.

                                     FIFTH CAUSE OF ACTION
                         (Violation of Deceptive Acts and Practices Unlawful)
                                      [N.Y. Gen. Bus. Law § 349]

      92.       Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      93.      Through Defendants’ unlawful, unauthorized and unlicensed use of the Thomas &




                                                 30
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 31 of 68



Friends Works and/or Thomas & Friends Marks on or in connection with the manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

selling and/or otherwise dealing in Counterfeit Products which are identical and/or confusingly or

substantially similar to Plaintiff’s Thomas & Friends Products, Defendants have engaged in

consumer-oriented conduct that has adversely affected the public interest and has resulted in injury

to consumers in New York.

      94.      Defendants’ aforementioned conduct was and is a willful and deliberate attempt to

mislead consumers and constitutes the use of deceptive acts or practices in the conduct of business,

trade or commerce. Such conduct has deceived and materially mislead or has a tendency to deceive

and materially mislead the consuming public, and has injured and will continue to injure Plaintiff’s

business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 349.

      95.      As a result of Defendants’ actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which it has no adequate remedy at law.

      96.      Pursuant to N.Y. Gen. Bus. Law § 349(h), Plaintiff is entitled to enjoin Defendants’

unlawful conduct as well as obtain damages in an amount to be determined at trial, costs,

disbursements and attorneys’ fees.

                                      SIXTH CAUSE OF ACTION
                                      (False Advertising Unlawful)
                                       [N.Y. Gen. Bus. Law § 350]

      97.      Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      98.      Without the authorization of Plaintiff, Defendants have used the Thomas & Friends

Marks and/or Thomas & Friends Works and/or marks and/or artwork and/or packaging designs

that are identical and/or confusingly or substantially similar to the Thomas & Friends Marks and/or




                                                 31
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 32 of 68



Thomas & Friends Works in connection with the advertising, marketing, promoting, distributing,

displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit Products which

are identical and/or confusingly or substantially similar to Plaintiff’s Thomas & Friends Products,

causing confusion, mistake and deceiving consumers and the public as to the source, origin,

sponsorship or quality of Defendants’ Counterfeit Products.

      99.      Defendants’ aforementioned willful and intentional conduct constitutes false

advertising in the conduct of any business, trade or commerce and has injured and will continue to

injure Plaintiff’s business, reputation and goodwill in violation of N.Y. Gen. Bus. Law § 350.

      100.     As a result of Defendants’ actions alleged herein, Plaintiff has suffered and will

continue to suffer irreparable harm for which it has no adequate remedy at law.

      101.     Pursuant to N.Y. Gen. Bus. Law § 350(e), Plaintiff is entitled to enjoin Defendants’

unlawful conduct as well as obtain damages in an amount to be determined at trial, costs,

disbursements and attorneys’ fees.

                                     SEVENTH CAUSE OF ACTION
                                         (Unfair Competition)
                                       [New York Common Law]

      102.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

      103.     By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products, Defendants have traded off the extensive goodwill of Plaintiff and its Thomas & Friends

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Plaintiff. Such conduct has permitted

and will continue to permit Defendants to make substantial sales and profits based on the goodwill




                                                 32
          Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 33 of 68



and reputation of Plaintiff, which Plaintiff has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

      104.     Defendants’ advertising, marketing, promoting, distributing, displaying, offering

for sale, selling and/or otherwise dealing in the Counterfeit Products was and is in violation and

derogation of Plaintiff’s rights and is likely to cause confusion and mistake, and to deceive

consumers and the public as to the source, origin, sponsorship or quality of Defendants’

Counterfeit Products.

      105.     Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing,

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing in the

Counterfeit Products would cause confusion and mistake, or deceive purchasers, users and the

public.

      106.     Upon information and belief, Defendants’ aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive, in

blatant disregard of Plaintiff’s rights, and for the wrongful purpose of injuring Plaintiff, and its

competitive position while benefiting Defendants.

      107.     As a direct and proximate result of Defendants’ aforementioned wrongful actions,

Plaintiff has been and will continue to be deprived of substantial sales of its Thomas & Friends

Products in an amount as yet unknown but to be determined at trial, for which Plaintiff has no

adequate remedy at law, and Plaintiff has been and will continue to be deprived of the value of its

Thomas & Friends Marks and Thomas & Friends Works as commercial assets in an amount as yet

unknown but to be determined at trial, for which Plaintiff has no adequate remedy at law.




                                                33
         Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 34 of 68



       108.     As a result of Defendants’ actions alleged herein, Plaintiff is entitled to injunctive

relief, an order granting Plaintiff’s damages and Defendants’ profits stemming from their

infringing activities, and exemplary or punitive damages for Defendants’ intentional misconduct.

                                      EIGHTH CAUSE OF ACTION
                                          (Unjust Enrichment)
                                        [New York Common Law]

       109.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       110.     By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

       111.     Defendants’ retention of monies gained through their deceptive business practices,

infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants and would

be contrary to the interests of justice.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants, inclusive, and each of

them, as follows:

        A.      For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C.

        § 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble

        damages in the amount of a sum equal to three (3) times such profits or damages, whichever

        is greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

        designation, knowing such mark or designation is a counterfeit mark in violation of 15

        U.S.C. § 1114(1)(a);

        B.      In the alternative to Defendants’ profits and Plaintiff’s actual damages, enhanced

        discretionary damages and treble damages for willful use of a counterfeit mark in

        connection with the sale, offering for sale or distribution of goods or services, for statutory


                                                  34
     Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 35 of 68



damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

counterfeit mark per type of goods or services sold, offered for sale or distributed, as the

Court considers just, which Plaintiff may elect prior to the rendering of final judgment;

C.       For an award of Defendants’ profits and Plaintiff’s damages in an amount to be

proven at trial for willful trademark infringement of Plaintiff’s federally registered Thomas

& Friends Marks, and such other compensatory damages as the Court determines to be fair

and appropriate pursuant to 15 U.S.C. § 1117(a);

D.       For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C.

§ 1117(a) in an amount to be proven at trial and such other compensatory damages as the

Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

designation of origin and unfair competition under 15 U.S.C. §1125(a);

E.       For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of

the Thomas & Friends Works under 17 U.S.C. § 501(a);

F.       In the alternative to Plaintiff’s actual damages and Defendants’ profits for copyright

infringement of the Thomas & Friends Works pursuant to 17 U.S.C. § 504(b), for statutory

damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for willful

copyright infringement, which Plaintiff may elect prior to the rendering of final judgment;

G.       For an award of damages in an amount to be proven at trial for deceptive acts and

practices unlawful pursuant to N.Y. Gen. Bus. Law § 349(h);

H.       For an award of damages to be proven at trial for false advertising pursuant to N.Y.

Gen. Bus. Law § 350(e);

I.       For an award of damages to be proven at trial for common law unfair competition;




                                          35
 Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 36 of 68



J.     For an award of damages in an amount to be proven at trial for unjust enrichment;

K.     For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, or their agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

Defendants, and all those in active concert or participation with Defendants, and each of

them who receives notice directly or otherwise of such injunction from:

            i. manufacturing, importing, exporting, advertising, marketing, promoting,

               distributing, displaying, offering for sale, selling and/or otherwise dealing

               in the Infringing and/or Counterfeit Products;

           ii. directly or indirectly infringing in any manner any of Plaintiff’s trademarks,

               copyrights or other rights (whether now in existence or hereafter created)

               including, without limitation, the Thomas & Friends Marks or Thomas &

               Friends Works;

          iii. using any reproduction, counterfeit, copy or colorable imitation of

               Plaintiff’s trademarks, copyrights or other rights (whether now in existence

               or hereafter created) including, without limitation, the Thomas & Friends

               Marks and Thomas & Friends Works to identify any goods or services not

               authorized by Plaintiff;

          iv. using any of Plaintiff’s trademarks, copyrights or other rights (whether now

               in existence or hereafter created) including, without limitation, the Thomas

               & Friends Works or Thomas & Friends Marks, or any other marks or

               artwork that are confusingly or substantially similar to the Thomas &

               Friends Marks or Thomas & Friends Works, on or in connection with




                                          36
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 37 of 68



           Defendants’ manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or

           otherwise dealing in the Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale or sold by

           Defendants with Plaintiff, and/or as to the origin, sponsorship or approval

           of any product manufactured, imported, exported, advertised, marketed,

           promoted, distributed, displayed, offered for sale or sold by Defendants and

           Defendants’ commercial activities by Plaintiff;

      vi. engaging in the unlawful, unfair or fraudulent business acts or practices,

           including, without limitation, the actions described herein, including the of

           advertising and/or dealing in any Counterfeit Products;

      vii. engaging in any other actions that constitute unfair competition with

           Plaintiff;

     viii. engaging in any other act in derogation of Plaintiff’s rights;

      ix. secreting, destroying, altering, removing, or otherwise dealing with the

           Counterfeit Products or any books or records that contain any information

           relating to manufacturing, importing, exporting, advertising, marketing,

           promoting, distributing, displaying, offering for sale, selling and/or

           otherwise dealing in the Counterfeit Products;




                                     37
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 38 of 68



       x. from secreting, concealing, destroying, altering, selling off, transferring or

           otherwise disposing of and/or dealing with: (i) Counterfeit Products; (ii) any

           computer files, data, business records, documents or any other records or

           evidence relating to Defendants’ User Accounts or Merchant Storefronts,

           any money, securities or other property or assets of Defendants (whether

           said assets are located in the U.S. or abroad) (“Defendants’ Assets”) from

           or to financial accounts associated with or utilized by any Defendant or any

           Defendant’s User Accounts or Merchant Storefronts (whether said account

           is located in the U.S. or abroad) (“Defendants’ Financial Accounts”), and

           the manufacture, importation, exportation, advertising, marketing,

           promotion, distribution, display, offering for sale and/or sale of Counterfeit

           Products;

       xi. from secreting, concealing, transferring, disposing of, withdrawing,

           encumbering or paying any of Defendants’ Assets from or Defendants’

           Financial Accounts until further ordered by this Court;

      xii. effecting assignments or transfers, forming new entities or associations, or

           utilizing any other device for the purpose of circumventing or otherwise

           avoiding the prohibitions set forth in any Final Judgment or Order in this

           action;

     xiii. providing services to Defendants, Defendants’ User Accounts and

           Defendants’ Merchant Storefronts, including, without limitation, continued

           operation of Defendants’ User Accounts and Merchant Storefronts; and

      xiv. instructing, assisting, aiding or abetting any other person or entity in




                                     38
 Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 39 of 68



               engaging in or performing any of the activities referred to in subparagraphs

               (i) through (xiii) above; and

L.     For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Plaintiff for destruction any and all Infringing and/or Counterfeit

Products and any and all packaging, labels, tags, advertising and promotional materials and

any other materials in the possession, custody or control of such distributors and retailers

that infringe any of Plaintiff’s trademarks, copyrights or other rights including, without

limitation, the Thomas & Friends Marks or Thomas & Friends Works, or bear any marks

that are confusingly or substantially similar to the Thomas & Friends Marks or Thomas &

Friends Works;

M.     For an order of the Court requiring that Defendants deliver up for destruction to

Plaintiff any and all Infringing and/or Counterfeit Products and any and all packaging,

labels, tags, advertising and promotional materials and any other materials in the

possession, custody or control of Defendants that infringe any of Plaintiff’s trademarks,

copyrights or other rights including, without limitation, the Thomas & Friends Marks or

Thomas & Friends Works, or bear any marks that are confusingly or substantially similar

to the Thomas & Friends Marks or Thomas & Friends Works pursuant to 15 U.S.C. § 1118;

N.     For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants

from their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, sale and/or otherwise dealing in the Infringing

and/or Counterfeit Products as described herein, including prejudgment interest;

O.     For an order from the Court that an asset freeze or constructive trust be imposed




                                          39
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 40 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 41 of 68




                 EXHIBIT A
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 42 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 43 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 44 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 45 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 46 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 47 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 48 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 49 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 50 of 68




                 EXHIBIT B
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 51 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 52 of 68
                                                                                                                                               _______________(year)


                    Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 53 of 68
                      attests that registration na ueit tiiaa. .w         ...   .....,

                      fled below.The information on this certificate has been            ._....

                                                                                                           UNITED STATES COPYRIGHT
                      made a part of the Copyright Office records.
                                                                                                           REGISTRATION NUMBER



                                                                                                                    TX 4•442•061
OFFICIAL SEAL                                                  STER OF COPYR(GHTS                          ..
                                                                                                                    tIliflIflhl11111
                                                                                                                                  •1 O57la42i•
                                                                                                                                                      -           -   .41.1
                                                               United States of America             (54CTvE DATE                      REGISTRATION


                                                                                                           _-c      Month
                                                                                                                                      k3’Day
                                                                                                                                                      icñ)
            DO NOT WRITE ABOVE THIS LINE. IF YOU NEED hORE SPACE, USE FORM GATTfCON.




                I
                             TITLE:


                        a                       Thomas the Tank Engine
                             English translation:




                        b    DESCRIPTION OF THE WORK: (Check one or more)
                               literarywork text/illustrations                                    U pictorial, graphic, or sculptural work
                                 Umusical work. including any accompanying words                  D motion picture or other audiovisual work
                                 Cdramatic work. including any accompanying music                 C architectural work
                                 Upantomime or choreographic work                                 U sound recording. created in

                        a
                2
                             AUTHOR(S):
                             Name:              The Reverend W. Awdry
                             Citizenship (when work ss create:          United Kingdom
                             Domicile (when work was created).
                                                                        Uni ted Kingdom
                             Date of death:
                                                      N/A
                        bName                   C.         Reginald Dalby
                             Citizenship (when work was created):       United Kingdom
                             Domicile (when work was created):          Un i ted Kingdom
                             Dateofdeath       Deceased



                3
                             YEAR AND NATION OF PUBLICATION: (If work was pubLished,                give   the   year   and nation in which it was first published)
                             Year.
                                            1946
                             Nation
                                                     United Kingdom



                4•
                             OWNER(S) OF U.S. COPYRIGHT:
                       a     Name        Reed International                                 Books Limited

                             Address:             Haisbury House
                                                  35 Chancery Lane
                                                  London WC2A 1EL
                                                  England
                        L)   Means by which copyright ownership was transferred                                    APPLICATION RECEIVED
                             t owner as 001 iii. author)
                             Ii


                             Assignment of all U.S.
                                                                                                                                  Iab 1t..         t,7
                                                                                   rights                          DEPOSIT RECEIVED
                             by contract.
                                                                                                                                 Fil 1U.7
                                                                                                            g      FUNDS RECEIVED

                                                                                                                                   ftb 1U.7                                   4g
                       Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 54 of 68




 PREVIOUS REGISTRATION: II this work was ever registered                      in   the U.S Copyright Office, give the registration number and year ii known:


                                                                                                                                                                                           6



DEPOSIT ACCOUNT If the registration lee is to becharged to a deposit account established in
                                                                                            the CopyrightOfhce, give thename and number
of that account. Do not give credit card information on this form.
NameV
                                                                                            Account Number V
                                                                                                                                                                                          7
CORRESPONDENCE Give the name and address to which correspondence about this
                                                                            application should be sent                                                D Same as space 4a
                            Alexandra Nicholson, Esq.                                                                                                 Sameasspace9
                            Lankenau Kovner Kurtz & Outten, LLP
                            1740 Broadway, 25th Floor
                            New York, New York   10019

AreaOCOUntnCOdfldTephoneNUmber a                     2124898230                                                    Fax   Number   .             212-489-8340
CERTIFICATION’ I. the undersigned. hereby certify that I am the; (Check                      one)
     0
     Author
     O
     Owner of U. S copyright
  Agento1           Reed International Books                                                    Lted
                                                         (Name of author or owner of U.S. copyright)
of the work identified in this application and that the statements made byrne in this application
                                                                                                  are correct                       to     the best    of my knowledge

Tvpedorprintedname:
                                 Alexandra Nicholson, ESQ.                                                         Date;   February                          14    ,     1997
           H.n4ritten ug..taee



—
UAIL                                                                                                                                            SOU $USt
                    NameV
CERTIFICATE
            I
                              Alexandra Nicholson, ESq.                                                                                I    •   Compiet.   a:iNceisa, spaces
TO
                              Lankenau Kovner Kurtz & Outten, LLP
C.rtIllcate
               FI                                                                                                                     I     .
                                                                                                                                                55510 AL EJ.ESIENTh
                                                                                                                                                IN flit SA5 PACKAGE:

                                                                                                                                           2. NOniIia’4        tang 5,
                                                                                                                                                                                         9.
wIlib.      k—
                           1740            Broadway, 25th Floor                                                                                 paylbia to fiigaaw, DI Copyngflha
maIId In a   Cey!Stai./ZIPJN.i.onV
WIndOW                                                                                                                                       14*4. TO:
•nv•Iope
                              New York, New York                                      10019                                                URAAQATI5IEIIn,QIIaIa’O
                                                                                                                                           So.rtnwee Sii P0 Boa 72400
a.       .rrr,.Ia,atn                                                                                                                      WIiflnton DC 2002411 S A
                                          Prtraat aaW                       .nnatg5.sJfl.4a4.,—
 17 u Sc 4 506ie Any p.’son wto knowngiy makes I I.is. r.prwitlhon eta   matinal tact s the appi.catm lo copyngta r.ga’trason pmmded toe by lichen
wet It. a0Pi.cstOt. ihall Dl Imli Sot no.. than 92.500                                                                                             409. miny wnttin .tairnr.i Ilid m COflfleCl.On
Sapiribe’ 1—1ooooa
                             e        PRiNtED Ott RECYCLED PAPER
                                                                                                                                      US. GOVERI4h4ET PRINTING OfFICE I99$-3a7.237120.015
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 55 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 56 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 57 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 58 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 59 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 60 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 61 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 62 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 63 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 64 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 65 of 68
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 66 of 68
                Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 67 of 68

Certificate of Registration
                         This Certificate issued under the seal of the Copyright
                         Office in accordance with title 17, United States Code,
                         attests that registration has been made for the work
                         identified below. The information on this certificate has   Registration Number
                         been made a part of the Copyright Office records.
                                                                                     TX 8-149-304
                                                                                     Effective Date of Registration:

                                             A                                       June 09, 2015

                         United States Register of Copyrights and Director


   Title
                           Title of Work:     Thomas & Friends: Book & Blocks


   Compietion/Publication
                  Year of Completion:          2014
                Date of 1st Publication:       March 01, 2015
              Nation of 1t Publication:        United States
      International Standard Number:           ISBN 9782764330739

   Author

                     •      Author:            Gullane (Thomas) Limited
                     Author Created:           text, artwork, Sculpture
                  Work made for hire:          Yes
                        Domiciled in:          United Kingdom

   Copyright Claimant

                  Copyright Claimant:          Gullane (Thomas) Limited
                                               149 Tottenham Court Road, London, W1T7NF, United Kingdom




   Certification

                                    Name:     Lynn A. Whelan
                                     Date:    JuneO3,2015




                                                                                                                Page 1 of 1
                                                                 I M I M AM I M I M1I I AM AM I I 1 1 I I UI 4 W 1 1 l I I I ilI I
                                                                                   *0000TX0008 1493040202*
Case 1:18-cv-10427-KPF Document 7 Filed 11/20/18 Page 68 of 68
